Citation Nr: 1100244	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-13 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate status post radicle retropublic prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1980 to March 
1999.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. Petersburg, 
Florida, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In November 2009, the appellant testified before the undersigned 
Veteran Law Judge (VLJ).  A copy of the transcript is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following the appellant's hearing before the undersigned VLJ in 
November 2009, the Board determined that a specialist opinion was 
necessary to decide this claim.  The appellant argues that 
chronic prostatitis is related to the subsequent development of 
prostate cancer.

In March 2010, the Board referred this case for a medical expert 
opinion from a specialist with the Veterans Health Administration 
(VHA).  In July 2010, a VHA opinion was returned to the Board by 
Kristin Green, M.D., Chief of Urology.  The opinion was 
unfavorable to the appellant.

In August 2010, VA notified the appellant of the VHA opinion and 
gave him the opportunity to submit additional evidence during a 
60 day waiting period.  VA informed the appellant that, if he 
submitted additional evidence, he could have the newly submitted 
evidence, along with all the evidence of record, considered by 
the agency of original jurisdiction (AOJ) (local RO)(AMC) in the 
first instance.  Alternatively, VA informed the appellant that he 
could submit a waiver of consideration of newly submitted 
evidence.

In August 2010, the appellant's representative waived the 
remainder of the 60 day waiting period.

In October 2010, the Board received correspondence from the 
appellant requesting a 30 day extension for the submission of 
additional evidence.

On October 21, 2010, the appellant's representative submitted 
additional evidence on behalf of the appellant along with a 
waiver of consideration by the AOJ of "evidence received on 
October 21, 2010."

On October 26, 2010, the appellant's representative submitted 
additional evidence on behalf of the appellant.  At this time, 
the appellant returned a form to VA indicating that he seeks 
remand to the AOJ for review of the enclosed argument and/or 
evidence.  This form was signed by the appellant and dated 
October 21, 2010.

On November 4, 2010, the Board received a lay statement from the 
appellant's spouse.  No waiver of consideration by the AOJ was 
included with the evidence.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304.

In view of the relevant laws, the appellant's request for remand, 
and the absence of any waiver with the most recent evidentiary 
submission, the Board finds that VA's due process obligations 
mandate return of this case to the RO for consideration in the 
first instance of all the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the evidence of 
record, to include evidence added to the 
record since the RO's last action on this 
case.  The RO should readjudicated the claim 
with consideration of the evidence of record.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


